Citation Nr: 0635383	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  00-23 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an increased initial rating for post-
traumatic stress disorder, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1973.

In a September 2004 decision, the Board of Veterans' Appeals 
(Board) denied the veteran's claims set out on the first page 
of this document.  The veteran appealed the Board decision 
denying the claims to the U.S. Court of Appeals for Veterans 
Claims (Court).  Pursuant to a joint motion, in a January 
2006 Order, the Court vacated the decision denying the claims 
and remanded the claims to the Board for readjudication in 
accordance with the Joint Motion for Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claims.

Recent GAF scores of 40 dated in February 2003, June 2003, 
September 2003, and in February 2004, suggest that the 
symptomatology associated with the veteran's PTSD may have 
worsened.  The veteran was last afforded a VA examination for 
PTSD in September 2001.  At that time, the examiner assigned 
a GAF score of 50 to 60, but noted that the veteran's primary 
focus was his unremitting migraine headaches.  His headache 
disorder, according to the examiner, seemed to obscure an 
underlying post-traumatic stress disorder.  A GAF score of 40 
was first assigned in February 2003, after the veteran 
complained of severe headaches but refused to be seen by the 
pain clinic, stating that he was too scared to stay there for 
treatment.  June 2003, September 2003, and February 2004 
assignments of a GAF score of 40 do not describe the 
symptomatology on which the assignment of the score was 
based.  Because the veteran's PTSD symptomatology was not 
discussed in conjunction with the assignments of a GAF score 
of 40, the Board finds that a remand is necessary in order to 
determine whether the lower GAF scores represent an increase 
in the severity of his PTSD, or whether the lower GAF scores 
are related to the stresses associated with his chronic 
headache disorder.

The Board also finds that a remand is necessary with regard 
to the veteran's claim for service connection for headaches.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  In March 
2004, the veteran underwent VA examination for his headache 
disorder.  At that time, the examiner noted that the veteran 
had a pre-existing headache disorder at the time of his 
entrance into service.  He also noted that the veteran 
continued to receive treatment for his headaches while in 
service.  In addressing the question of whether the veteran's 
headache disorder was aggravated or permanently worsened 
during his military service, the examiner stated that because 
the veteran's headaches were something that he alone could 
feel and could not independently be measured, he was not able 
to determine whether the veteran's headache disorder was 
aggravated or permanently worsened during his military 
service without resorting to speculation.  It appears the 
Court disagrees and ordered that VA obtain a new examination.  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any VA treatment 
records dated since 2004, schedule the 
veteran for a VA psychiatric 
examination for the purpose of 
ascertaining the current nature and 
severity of his service-connected PTSD.  
The examiner should specifically 
provide a GAF score related to the 
veteran's PTSD symptomalogy. 

2.  Forward the claims folder to a 
qualified VA physician for a review of 
the record in order to determine 
whether the veteran's pre-existing 
headache disorder was aggravated or 
permanently worsened during his period 
of service.  No further examination of 
the veteran is necessary unless the 
examiner determines otherwise.  In 
answering the question of whether the 
veteran's headache disorder was 
aggravated or permanently worsened 
during his period of service, the 
examiner should specifically evaluate 
the objective evidence associated with 
the veteran's headache disorder, 
including records of treatment related 
to his headache disorder and headache-
related complaints during service and 
since then.  If any increase in 
severity in service is considered a 
natural progression of the disability, 
that also should be indicated.   

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claims for service connection for 
headaches and for an increased initial 
rating for PTSD, currently rated as 30 
percent disabling.  If action remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity for 
response.  Thereafter, the case should 
be returned to this Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


